     Case
      Case1:20-cv-01312-LTS-GWG
           1:20-cv-01312-LTS-GWG Document
                                  Document38-3
                                           44 Filed
                                               Filed05/15/20
                                                     05/07/20 Page
                                                               Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,

                                        Plaintiff,
       v.                                                           Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,

                                        Defendants.


                         DECLARATION OF RIADH ZINE
                      IN SUPPORT OF MOTION TO DISMISS

               Riadh Zine, under penalty of perjury and pursuant to 28 U.S.C. § 1746, declares

the following to be true and correct:


               1.      I make this declaration in support of the joint motion to dismiss Ubiquiti’s

Amended Complaint (Dkt. 10) made by myself and the other individual defendants.

               2.      I am currently on the Board of Directors for Peraso Technologies Inc.

(“Peraso”) and have held that position since October 2, 2017. I am also a principal of the

Roadmap entities referred to in the Amended Complaint. Dkt. 10, ¶¶ 8, 9.1

               3.      I have reviewed the Amended Complaint (Dkt. 10) filed against Peraso,

myself, and the other individual defendants.




1
    “Roman Innovation Fund II” and “Roman Innovation Fund (US and Offshore)” are not
    Roadmap entities.
     Case
      Case1:20-cv-01312-LTS-GWG
           1:20-cv-01312-LTS-GWG Document
                                  Document38-3
                                           44 Filed
                                               Filed05/15/20
                                                     05/07/20 Page
                                                               Page22ofof33



              4.      The Roadmap entities were Preferred Shareholders in Peraso when the

Amended Complaint was filed.

              5.      I am a resident of Toronto, Ontario. I am not, and have never been, a

resident of New York State.

              6.      I have not agreed to be subject to the jurisdiction of this Court in the

License and Development Agreement at issue in this case (Dkt. 10, ¶ 19) or in any other

agreement between Peraso and Ubiquiti.

              7.      I was not personally involved in negotiating any agreements with Ubiquiti.

              8.      I have never traveled to New York in connection with the negotiation of

any agreements with Ubiquiti.

              9.      Until February 28, 2020, I had not communicated directly with any of their

employees or representatives. On February 28, 2020 and March 2, 2020, I participated in phone

calls with Imed Zine and two Ubiquiti representatives, Hartley Nisenbaum and Todd Cramer. Both

of these calls were initiated by Ubiquiti representatives. Mr. McLean and Declan Tormey,

Peraso’s counsel, were also on the February 28, 2020 call. Those two communications were not

related to the allegations in the Amended Complaint and were about the loan-to-own proposal by

Ubiquiti.

              10.     Ubiquiti has alleged that co-defendant William McLean “advised Ubiquiti

that…the Default Notice did not require a response because the Third Tranche Development

Milestones had not been achieved prior to October 31, 2019.” Dkt. 10, ¶ 44. I was not involved

in any such conversations, and I am not aware of any alleged communication by Mr. McLean

making these statements.


                                                 2
        Case
         Case1:20-cv-01312-LTS-GWG
              1:20-cv-01312-LTS-GWG Document
                                     Document38-3
                                              44 Filed
                                                  Filed05/15/20
                                                        05/07/20 Page
                                                                  Page33ofof33



                      11.            None of my communications or discussions with co-defendants Bill

McLean, David Adderley, Imed Zine, Jim Whitaker, or Shawn Abbott relating to the termination

of the agreements with Ubiquiti (Dkt. 10, ¶ 45) occurred in New York.

                      12.            None of my communications or discussions with Bill McLean, David

Adderley, Imed Zine, Jim Whitaker, or Shawn Abbott relating to the third-party purchaser (Dkt.

10, ¶ 45) occurred in New York.




Date: May 1, 2020


                                                                              _______________
                                                                    ________________________________
                                                                                Riaddh Zine
                                                                                Riadh    Zin




                                                            3
092118.00000 Litigation 15475313v1
